
	
		II
		109th CONGRESS
		2d Session
		S. 4102
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to prohibit the
		  use of telecommunications devices for the purpose of preventing or obstructing
		  the broadcast or exchange of election-related information.
	
	
		1.Short titleThis Act may be cited as the
			 Election Jamming Prevention Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The most
			 fundamental right accorded to United States citizens by the Constitution is the
			 right to vote, and unimpeded exercise of the right to vote is essential to the
			 functioning of our democracy.
			(2)Historically,
			 significant efforts have been undertaken to prevent qualified individuals from
			 exercising this right.
			(3)Poll taxes,
			 property requirements, and literacy tests were once used to restrict voters'
			 access to the polls. Now, efforts like deceptive practices, intimidation, and
			 dirty tricks are used to impede qualified voters' exercise of their right to
			 vote, to prevent voters from making informed decisions as to how to cast that
			 vote, and to prevent candidates, parties, and organizations from engaging in
			 constitutionally protected political speech.
			(4)In recent
			 elections, there have been allegations of political campaigns and committees
			 using telephone jamming techniques to shut down the communication operations of
			 groups supporting their political opponents.
			(5)In November 2002,
			 according to the Department of Justice, groups working on behalf of the
			 Republican candidates in New Hampshire conspired to shut down Democratic
			 get-out-the-vote efforts by placing hang-up calls to the phones of the
			 Manchester Democratic Party and the Manchester Professional Firefighters
			 Association, which were providing qualified voters rides to the election
			 polling places. Several people have pled guilty or been convicted in connection
			 with the incident.
			(6)As a result of
			 the hang-up call effort, the phone lines of the Manchester Democratic Party and
			 the Manchester Professional Firefighters Association were jammed on election
			 day 2002 and qualified voters were unable to access information that would have
			 facilitated their access to polling places.
			(7)The use of
			 telephones or other communication devices to jam election-related
			 communications should be prohibited in order to protect qualified voters' right
			 to vote.
			3.Prohibition on
			 preventing or obstructing the broadcast or exchange of information through
			 telecommunications devices
			(a)Prohibition
				(1)In
			 generalSubparagraph (C) of
			 section 223(a)(1) of the Communications Act of 1934 (47 U.S.C. 223(a)(1)(C)) is
			 amended by striking with the intent to annoy, abuse, threaten, or harass
			 any person at the called number or who receives the communications; and
			 inserting
					
						with the intent
			 to—(i)annoy, abuse,
				threaten, or harass any person at the called number or who receives the
				communications;
						(ii)prevent or
				obstruct the broadcast or exchange of election-related information; or
						(iii)impair or
				obstruct any other telecommunications device from being used to engage in
				communications containing election-related
				information;
						.
				(2)Election-related
			 informationSubsection (h) of section 223 of the Communications
			 Act of 1934 (47 U.S.C. 223(h)) is amended by adding at the end the following
			 new paragraph:
					
						(5)The term
				election-related information means information related to—
							(A)the endorsement,
				support, promotion of, or opposition to any clearly identified candidate or
				slate of candidates for the office of President, Vice President, presidential
				elector, Member of the Senate, Member of the House of Representatives, or
				Delegate or Commissioner from a territory or possession;
							(B)the time, place,
				or manner for the election of such offices; or
							(C)the facilitation
				of transport to or from polling places for any such
				election.
							.
				(b)Private right
			 of actionSection 223 of the Communications Act of 1934 (47
			 U.S.C. 223) is amended by adding at the end the following new
			 subsection:
				
					(i)Private right
				of action for injunctive or declarative relief against certain
				actionsAny person aggrieved
				by a violation of subsection (a)(1)(C) may bring a civil action or other proper
				proceeding for injunctive or declarative relief in any court of competent
				jurisdiction, including an application in a United States district
				court.
					.
			
